DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	For claim 1, it appears that the claimed limitation includes steps in an apparatus claim, which is unclear. For example, “removing”, “receiving”, “generating”, “containing”, “cultivating”, “exposing”, “aerating”, “adding”, etc. all these are steps of doing something. In addition, the limitation of “the microorganism inoculant” lacks prior antecedent basis. 
	For claims 4 & 14, the limitation of “a microorganism inoculant” is unclear because it appears that the microorganism inoculant is claimed or mentioned in claim 1, thus, is this an additional microorganism inoculant or the same as claim 1? 
 	For claim 5, the limitation of “one or more bioreactors” is unclear because is this the same or part of the bioreactor system or a different additional one or more bioreactors from that of the bioreactor system?

	All other claims depending on one or more of the above rejected claims are also rejected the same. Note also that some of the dependent claims include steps in the apparatus similar to claim 1. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4,6-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linden et al. (US 20050061737 A1) in view of Kim et al. (US 20120088278 A1) and Ericsson (US 8569050 B1).
 	For claim 1, Linden et al. teach a soil enrichment system (para. 0074,0104,0105, 0155 teach soil improver) for inoculation of irrigation water from a water source, wherein the soil enrichment system comprises: 
a first solids filter (any one of refs. 3a-b) removing solids from the irrigation water to form filtered irrigation water (para. 0094,0117,0144, these filters remove solids from the irrigation water); 
a water storage tank (any one of refs. 10,19,20,17) receiving the filtered irrigation water from the first solids filter (any one of these tanks receives filtered irrigation water directly or indirectly because the first filter is at ref. 3a);
a sterilization system (para. 053,0054,0093,0118,0160,0161) coupled to the water storage tank (all parts of the system are coupled to each other directly or indirectly), the sterilization system comprising an ozone generator (implied because in order to have ozone, an ozone generator is necessary) generating ozone and delivering the ozone to the filtered irrigation water in the water storage tank to form sterilized irrigation water; 
a neutralization system (para. 0053,0054,0160, any one of refs. 15,16,18, noting that ref. 18 can be placed every bioreactor and particle separator or filter if desired per 
a bioreactor system (any one of the bioreactors as disclosed in the specification, for example, refs. 1-5,7a, etc.); receiving and containing the microorganism (implied because a bioreactor receives and contains microorganism); cultivating the microorganism in the irrigation water to form a microorganism culture (such is the function of a bioreactor); and exposing the microorganism culture to at least one of natural and artificial light (para. 0092,the organisms or microorganisms in Linden’s system are exposed to light based on this paragraph’s discussion of light, light duration and light spectrum for growth); 2 ACTIVE 55259635v2Application No. 15/647,005Attorney Docket No. 178676-040000/US 
a blower (para. 0093); and 
a carbon dioxide source (para. 0092,0152,0154,0155,0175).  
However, Linden et al. are silent about the neutralization system positioned downstream from the water storage tank; the bioreactor system downstream of the neutralization system, wherein the bioreactor system is receiving and containing the neutralized irrigation water from the neutralization system; the bioreactor receiving and containing the microorganism inoculant; and the bioreactor cultivating the microorganism inoculant; the blower aerating the microorganism culture coupled to the bioreactor system; the carbon dioxide source coupled to the bioreactor system, the carbon dioxide source adding carbon dioxide to the microorganism culture.

Kim et al. teach similar system to that of Linden, the system of Kim et al. comprising a microorganism inoculant comprises at least two different microalgae species (para. 0075,0120). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a microorganism inoculant as taught by Kim in the bioreactor of Linden et al. in order to have beneficial microorganisms in the bioreactor. The combination of Linden et al. as modified by Kim et al. will result in the bioreactor cultivating the microorganism inoculant.
Ericsson teaches a bioreactor comprising a blower (col. 12, line 20) for aerating a microorganism culture coupled to the bioreactor system; and a carbon dioxide source (col. 20, lines 24-29) coupled to the bioreactor system, the carbon dioxide source adding carbon dioxide to the microorganism culture. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to employ a 2 for the microorganism being culture in the bioreactor. 
For claim 2, Linden et al. as modified by Kim et al. and Ericsson (emphasis on Linden) further teach a second solids filter (para. 0094,0117,0144, any one of refs. 3a-b) positioned immediately downstream to an outlet of the water storage tank (for example, if the tank is considered to be tank 20, then filter 3b is immediately downstream from tank 20), the second solids filter removing solids from the sterilized irrigation water before entry into the neutralization system (such is the function of the filter to remove solids; also, since the sterilization and neutralization systems can be placed anywhere as needed, for example, one can placed the sterilization system right before ref. 3b, then the filter 3b would further remove solids from the sterilized irrigation water coming out of the sterilization system).  
For claim 3, Linden et al. as modified by Kim et al. and Ericsson (emphasis on Linden) further teach a water source (source coming from ref. 12b, para. 0158 “fresh external water”; or from ref. 17 drinking water); wherein the water source comprises at least one of: a continuous water supply (from valve of ref. 12b), a stationary water reservoir, and an irrigation water storage tank (17) adapted to temporarily hold the irrigation water.  
For claim 4, in addition to the above, Kim et al. teach the microorganism inoculant comprises at least two different microalgae species (para. 0075,0120). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ at least two different microalgae species as further taught by Kim 
For claim 6, Linden et al. as modified by Kim et al. and Ericsson (emphasis on Linden) further teach a nutrient solution container comprising a nutrient solution (para. 0095,0096,0099,0150,0161). In addition, the neutralization system can be positioned anywhere in the system where sterilization is needed (para. 0054,0163). However, Linden et al. as modified by Kim et al. and Ericsson (emphasis on Linden) is silent about wherein the nutrient solution container is positioned immediately downstream of the neutralization system.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the nutrient solution container of Linden as modified by Kim et al. and Ericsson be positioned immediately downstream of the neutralization system, since it has been held that rearranging parts of an invention (depending on where sterilization is further needed from the neutralization system/UV light system per para. 0054,0163 of Linden et al.) involves only routine skill in the art. In re Japikse, 86 USPQ 70.
For claim 7, Linden et al. as modified by Kim et al. and Ericsson (emphasis on Linden) further teach a PLC system (para. 0093,0163) communicatively linked to one or more sensors in one or more of: the ozone generator, the first solids filter, a second solids filter, the neutralization system, a pump for the nutrient solution, the bioreactor system, the blower, and the carbon dioxide source, wherein the PLC system is configured to communicate a measurement taken by the one or more sensors through a network to a database communicatively linked to the network.  

For claim 9, Linden et al. as modified by Kim et al. and Ericsson (emphasis on Linden) further teach wherein the system further comprises at least one fluid conduit (conduit connect valve 12b to the water source or the pipelines through the whole system) connected to at least one of a water source, the water storage tank, the first solids filter, a second solids filter, the neutralization system, the nutrient solution container, and the bioreactor system.  
For claim 10, Linden et al. as modified by Kim et al. and Ericsson (emphasis on Linden) further teach a pump (para. 0093,0097,0163) coupled to the water source (all parts or elements making up the system are connected or coupled together either directly or indirectly) facilitating the flow of irrigation water through the at least one fluid conduit (such is the function of a pump to facilitate flow of water).  
For claim 11, Linden et al. as modified by Kim et al. and Ericsson (emphasis on Linden) further teach a light source (para. 0092) but are silent about the light source comprising LED lights, wherein the light source is positioned at least one of: within one or more bioreactors, overlaying an exterior surface of the one or more bioreactors, and adjacent to an exterior surface of the one or more bioreactors.  In addition to the above, Ericsson teaches LED lights positioned within one or more bioreactors (col. 3, lines 20-
For claim 12, Linden et al. as modified by Kim et al. and Ericsson (emphasis on Linden) teach the ozone generator, wherein the ozone generator uses at least one of dry air and 90% oxygen from an oxygen concentrator to generate the ozone (implied in Linden because an ozone generator has to use at least one of dry air and oxygen to generate the ozone).  
For claim 13, Linden et al. as modified by Kim et al. and Ericsson (emphasis on Linden) further teach wherein the carbon dioxide source comprises at least one of a tank (para. 0092,0096,0147,0152,0154) containing carbon dioxide gas, a carbon dioxide generator, and a carbon dioxide-sequester for sequestering and temporarily storing atmospheric carbon dioxide.  
For claim 14, in addition to the above, Kim et al. further teach the microorganism inoculant comprises at least one of: an axenic culture of microalgae and a mixture of two or more microalgae (para. 0075,0120). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ at least one of: an axenic culture of microalgae and a mixture of two or more microalgae as further taught by Kim et al. in the microorganism inoculant of Linden et al. Linden et al. as modified by Kim et al. and Ericsson in order to provide added nutrients to the system. 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linden et al. as modified by Kim et al. and Ericsson as applied to claim 1 above, and further in view of Gyure (US 20090130704 A1).
For claim 5, Linden et al. as modified by Kim et al. and Ericsson are silent about an automated cleaning system coupled to one or more bioreactors.  
	Gyure teaches similar system to that of Linden, the system of Gyure comprising an automated cleaning system coupled to the one or more bioreactors (para. 0010, 0074,0093,0094,0099, etc.). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an automated cleaning system as taught by Gyure coupled to one or more bioreactors of Linden et al. as modified by Kim et al. and Ericsson in order to clean the bioreactors. 
Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linden et al. as modified by Kim et al. and Ericsson as applied to claim 1 above, and further in view of Lewis (US 20110232186 A1).
 	For claim 15, Linden et al. as modified by Kim et al. and Ericsson are silent about a portable housing containing and supporting at least a portion of the soil enrichment system, wherein the portable housing comprises one or more inner surfaces.  
 Lewis teaches an agriculture system comprising a portable housing (para. 0106, the shipping container as shown) containing and supporting at least a portion of the soil enrichment system (the agriculture system stored therein as shown in fig. 11), wherein the portable housing comprises one or more inner surfaces. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a portable housing with inner surfaces as taught by Lewis to contain the system of Linden 
For claim 16, Linden et al. as modified by Kim et al., Ericsson and Lewis further teach wherein the portable housing comprises a conventional shipping container (para. 0106 of Lewis).  
For claim 17, Linden et al. as modified by Kim et al., Ericsson and Lewis further teach wherein at least a portion of the soil enrichment system is secured to the one or more inner surfaces of the portable housing (per the teaching of Lewis, see fig. 11).
Claims 18,23-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Linden et al. (US 20050061737 A1).
 	For claim 18, Linden et al. disclose a soil enrichment system (para. 0074,0104,0105, 0155 teach soil improver) for inoculation of irrigation water from a water source with a microorganism inoculant (functional recitation to which the system of Linden et al. can perform the intended function), wherein the soil enrichment system comprises: 
a first solids filter (any one of refs. 3a-b) configured to be coupled to the water source (functional recitation to which the system of Linden et al. can perform the intended function; also, all parts of the system in Linden et al. are coupled to each other directly or indirectly) and positioned to remove solids from the irrigation water to form filtered irrigation water (para. 0094,0117,0144, these filters remove solids from the irrigation water); 
a water storage tank (any one of refs. 10,19,20,17) coupled to the first solids filter (any one of these tanks receives filtered irrigation water directly or indirectly because 
ACTIVE 55259635v2Application No. 15/647,005Attorney Docket No. 178676-040000/USthe water storage tank is coupled to a sterilization system (para. 053,0054,0093, 0118,0160,0161; also, all parts of the system in Linden et al. are coupled to each other directly or indirectly) comprising an ozone generator (implied because in order to have ozone, an ozone generator is necessary); and the ozone generator is configured to generate ozone and arranged to deliver the ozone to the filtered irrigation water in the water storage tank to form sterilized irrigation water (functional recitation to which the ozone generator of Linden et al. can and does perform the intended function); 
a neutralization system (para. 0053,0054,0160, any one of refs. 15,16,18, noting that ref. 18 can be placed every bioreactor and particle separator or filter if desired per para. 0163), the neutralization system positioned to receive the sterilized irrigation water from the water storage tank (functional recitation to which the neutralization system is positioned to receive the sterilized irrigation water from the water storage tank because it is a loop system, thus, all parts will be receiving irrigated water flowing through the whole system); and configured to remove ozone from the filtered irrigation water to form neutralized irrigation water (functional recitation to which the neutralization system can and does remove ozone because the neutralization system employs a UV system); 
a bioreactor system (any one of the bioreactors as disclosed in the specification, for example, refs. 1-5,7a, etc.), wherein the bioreactor system is positioned to receive the neutralized irrigation water from the neutralization system (functional recitation to which the bioreactor system is positioned to receive the neutralized irrigation water from the neutralization system because it is a loop system, thus, all parts will be receiving 
6	ACTIVE 55259635v2Application No. 15/647,005Attorney Docket No. 178676-040000/USan exterior holding tank (can be the tank where ref. 12b obtain the fresh water, or tank 12) coupled to an outlet of the bioreactor system (all parts or elements making up the system are connected or coupled together either directly or indirectly, or can be tank 12 is coupled to an outlet of bioreactor 5a-c), the exterior holding tank positioned to receive the microorganism culture from the bioreactor system (functional recitation to which the exterior holding tank is positioned to receive the microorganism culture from the bioreactor system because the bioreactor system is in communication with the tank in the loop system).  
	However, Linden et al. are silent about the neutralization system positioned downstream of the water storage tank; the bioreactor system positioned downstream of the neutralization system. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the neutralization system of Linden et al. be positioned downstream from the water storage tank and the bioreactor system positioned downstream of the neutralization system, depending on where the user wishes to remove the ozone because Linden et al. stated in para. 0054 that the UV system can be placed anywhere in the system as needed. Once the user places the neutralization system of Linden et al. Based on the placement of the neutralization 
For claim 23, the limitation has been explained in the above claims 9 & 18, thus, please see above.
For claim 24, the limitation has been explained in the above claims 10 & 18, thus, please see above.
For claim 25, the limitation has been explained in the above claims 8 & 18, thus, please see above.
For claim 26, the limitation has been explained in the above claims 7 & 18, thus, please see above.
Claim 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linden et al. (as above) in view of Kim et al. (as above).
 	For claim 19, the limitation has been explained in the above claims 4 & 18, thus, please see above. 
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linden et al. (as above) in view of Ericsson (as above).
For claim 20, the limitation has been explained in the above claims 1,7,11, & 18, thus, please see above. Not explained are: at least one light-permeable wall positioned to expose the microorganism culture to at least one of natural and artificial light. 
In addition to the above, Ericsson teaches at least one light-permeable wall positioned to expose the microorganism culture to at least one of natural and artificial light (col. 10, lines 10-17; claims 2,4,32,34). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the wall of the bioreactor of . 
Claims 21,22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linden et al. (as above) in view of Lewis (as above). 
 	For claim 21, the limitation has been explained in the above claims 15 & 18, thus, please see above.
For claim 22, the limitation has been explained in the above claims 17 & 18, thus, please see above.
Response to Arguments
Applicant's arguments with respect to claims 1-26 have been considered but are moot in view of the new ground(s) of rejection. However, certain arguments that are applicable will be addressed herein.
 	Applicant argued that Applicant respectfully points out that Applicant's claimed system delivers live organisms to the soil of a target field (see Abstract). Linden is a water purification system that is designed to remove all organic material from waste water (see Abstract).

 	While Linden calls his invention water purification system as stated by applicant, the specification does indicate that the system can also provide soil improver or improvement (see para. 0074,0104,0105). Note that applicant’s claims call for a soil enrichment system and not “a system delivers live organisms to the soil of a target field” as stated. In addition, the system can be used in aquaculture, agriculture, etc. (see para. 0002,0079,0096,0102) and not just for water purification, thus, the system of Linden can be used to deliver organisms to the soil. Furthermore, pages 4-5 of the 
 	Applicant argued that please note the claim requires the production of sterilized irrigation water in the water storage tank obtained by delivering the ozone to the filtered irrigation water. The Office has identified the waste water generating production unit (10) as one of 4 possible water storage tanks. However, waste water generating production unit (10) is full of waste (see par. 0142) therefore it cannot be used to form sterilized irrigation water as required by the claim.

	While unit 10 is listed as one of the water storage tanks, Linden discloses a plurality of different tanks/reactors in their system that can be called a water storage tank also. For example, refs. 17,19,20 can be water storage tanks which clearly contain at least sterilized irrigation water. In addition, as stated in para. 0054 of Linden, any one or more of the ozone and UV system can be placed anywhere in the system. Thus, one can place these sterilizers where they are desired to have sterilize water. 

Applicant argued that, likewise, Linden discloses 19 and 20 as algae production basins: if the water contains algae it cannot be sterilized irrigation water as required by the claim. Still further any water recirculated back into Linden's system must go through water generating production unit (10), which means that it becomes contaminated and therefore cannot be sterilized irrigation water as required by the claim.

	The examiner respectfully disagrees with “if the water contains algae it cannot be sterilized irrigation water” because a bioreactor that culture algae can have sterilized irrigation water because some algae species are prone to bacteria, germs, etc. that can kill the algae, thus, it is well known to have sterilized irrigation water for growing algae. In addition, “sterilized” can be in various ways in that it can still have beneficial bacteria or the like but sterilized from harmful bacteria or the like, or it can be sterilization from ozone or other unwanted chemicals or wastes. Furthermore, as stated in para. 0054, the sterilization system can be placed anywhere in the system, thus, the user can placed the sterilization system before ref. 19 or ref. 20 as desired for sterilizing the 
	In regard to “any water recirculated back into Linden's system must go through water generating production unit (10)”, Linden did not stated that it “must go through” unit 10. Para. 0093 clearly stated that the loop can be closed or opened loop system and does not have to go through unit 10 because it can be used with surrounding ponds, other bodies of water, marine/freshwater/estuarine systems, etc. Thus, at any point in the system as shown in fig. 2, the water can be going to other location and not necessary through unit 10 only. In addition, Para. 0162 of Linden states that the water “may be” desalinized in reactor 17 for use as drinking water, expelled to the environment, etc. Thus, if expelled to the environment, then it does not have to loop back into ref. 10, which is probably why Linden labeled the directional line as dotted lines. 
 	Applicant argued that, respectfully, neither of these structures 16, 18 are disclosed as configured to remove ozone. In fact, Linden only discloses generalized ozone addition (pars. 0053, 0054, 0093, 0118, 0160, etc.): there is no disclosure of ozone removal at all. Therefore, Linden fails the first prong test for a rejection under 102. Furthermore, the only structure immediately downstream from the sterilization system, which we have established could only possibly be interpreted 17, is the (biohazard) production unit 10. 
	It is implied that when UV light system is being used, which Linden does teach, there will be some ozone removed. As defined by applicant, the neutralization system of applicant’s invention removes ozone and comprises a UV light system. Linden teaches a UV light system, thus, it is implied that the UV system would also remove ozone like in applicant’s invention. It is noted that applicant also employs ozone generator for ozone addition, thus, it is unclear why applicant stated that Linden only discloses ozone addition? 
immediately downstream from the sterilization system”, the argument is mooted because applicant has deleted the “immediately” from the claimed limitation. In addition, as stated, para. 0054 of Linden clearly emphasized that the sterilization system can be placed anywhere in the system as desired.
Applicant argued that Applicant argued that since a structure that meets the limitation of a neutralization system that is immediately downstream from the sterilization system and configured to remove ozone is not explicitly disclosed in Linden, withdrawal of the 102 rejection is respectfully requested.

 	The limitation as argued (e.g. “immediately downstream”) has been deleted by applicant, thus, the argument is mooted. In addition, the 102 rejection is no longer pending, thus, the argument is mooted. Furthermore, as stated in the rejection and para. 0054, both the neutralization and sterilization systems of Linden can be placed anywhere in the system, thus, one of ordinary skill in the art would do so based on where he/she desired to perform neutralization and sterilization at any point in the system. 
Applicant argued that with regard to the rejection of claim 2, as established above, there is no sterilized irrigation water coming from any of Linden's "tanks" 10, 19, or 20 as they are all contaminated with process material. Tank 17 is pure water with all particulates already removed, and there is no disclosure that a second solids filter is or should be position immediately downstream from a purified water source. 

 	As stated in the above, both the neutralization and sterilization systems of Linden can be placed anywhere in the system, thus, one of ordinary skill in the art would do so based on where he/she desired to perform neutralization and sterilization at any point in the system. Tanks 10,19,20 can have the neutralization and sterilization systems to produce sterilized irrigation water. In addition, “sterilized” can be in various ways in that it can still have beneficial bacteria or the like but sterilized from harmful bacteria or the 
Applicant argued that where is the explicit disclosure of an oxygen concentrator or an ozone generator that produces at least one of dry air and 90% oxygen as required by the 102 statute? As established above, ozone is disclosed by Linden in only the most general sense, with no disclosure at all as to specifically where the ozone is coming from.

	The claimed limitation calls for “wherein the ozone generator uses at least one of dry air and 90% oxygen from an oxygen concentrator to generate the ozone” (emphasis on the underlined), which is implied in Linden because an ozone generator has to have at least one of dry air and oxygen to generate the ozone. In addition, the claimed invention does not call for the ozone generator “produces” at least one of dry air and 90% oxygen. Claim 12 calls for “uses” at least one of dry air and oxygen, thus, an ozone generator has to use at least one of these in order to work. 
Applicant argued that, respectfully, the cited Kim paragraph is merely a passage where the author defined the meaning of "Microalgae." There is no teaching whatsoever to lead one of ordinary skill to formulate a microorganism inoculant that comprises at least two different microalgae species based on Kim's explanation of what "Microalgae" means.
	The examiner respectfully disagrees that Kim para. 0075 merely recite “Microalgae” because in this paragraph, Kim clearly stated that the microalgae in his invention means those species as listed, either alone or in combination. In another word, anywhere that Kim reference to using microalgae, it could or can be any one or combination of the species as listed in para. 0075. 
Applicant argued that Kim does provide evidence that microalgae species do not create nutrients; they consume them. See Kim, paragraph 0136. Therefore, the Office has set forth an unreasonable motivation to combine. Furthermore, inoculant has a specific meaning in the art.

 	The microalgae species in Kim have to consume nutrients in order to survive but that does not mean that the microalgae species are not nutrients themselves. Microalgae species are clearly nutrients that other organisms feed on for growth. Thus, just because the microalgae species consumed nutrients do not mean that they are not used as nutrients themselves. This is well known in the art of plant husbandry. Linden teaches his system to be used for agriculture or aquaculture or the like and as a soil improver, thus, clearly a reasonable motivation based on Kim’s teaching that these microalgae species can be additional nutrients for the system. 
	In regard to the inoculant comment, Kim clearly teaches microorganism inoculant in para. 0120, thus, it is the same meaning as in the art. 
Applicant argued that as noted in the beginning of the 102 arguments, Linden is a water purification system that is designed to remove all organic material from waste water (see Abstract). See Linden, paragraphs 0084-0088, which serves as evidence that any water at the outlet of the system is devoid of any organic material. Therefore, Linden's system cannot and does not include any disclosure of anything that could be considered microbial inoculants. Since the limitations of the claim are not taught by the prior art, the motivation for combination is not reasonable, the interpretation of a microbial inoculate is not reasonable in light of the specification or the meaning of the term to one of ordinary skill, and adding a microbial inoculate to Linden's system would do nothing as it would be removed before discharge and therefore never be able to reach soil, withdrawal of the rejection is respectfully requested.

 	As stated in the above, Linden does not only teach water purification system but also the system can be used for soil improver, agricultural farming, aquaculture, etc. Thus, the system of Linden is certain not limited to water purification only. In addition, Linden teaches a plurality of bioreactors, which most if not all bioreactors employ some sort of microbial inoculate therein because that is the purpose of a bioreactor. In any event, clearly Kim teaches a bioreactor that employs microbial inoculate, thus, it would be obvious to use microbial inoculate as taught by Kim in the bioreactors of Linden with the motivation as stated above. 
Applicant argued that with regard to the rejection of claim 6, as has been repeatedly established there is no neutralization system so there is no way a nutrient solution container comprising a nutrient solution can be positioned immediately downstream of the neutralization system. None of the cited paragraphs have anything to do with a nutrient solution container comprising a nutrient solution. In fact, paragraphs 0095, 0096, 0099, 0150, and 0161 all refer to the elimination of organic material and or bioreactors with nutrients already in them, so none of the structures recited in these passages can be reasonable interpreted as a nutrient solution container that can be placed anywhere in the system as the Office contends.

	The examiner has explained the neutralization system of Linden as stated in the above, thus, please see the comments above. As stated in the rejection, Linden et al. as modified by Kim et al. and Ericsson (emphasis on Linden) further teach a nutrient solution container comprising a nutrient solution (para. 0095,0096,0099,0150,0161). In addition, the neutralization system can be positioned anywhere in the system where sterilization is needed (para. 0054,0163). However, Linden et al. as modified by Kim et al. and Ericsson (emphasis on Linden) is silent about wherein the nutrient solution container is positioned immediately downstream of the neutralization system.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the nutrient solution container of Linden as modified by Kim et al. and Ericsson be positioned immediately downstream of the neutralization system, since it has been held that rearranging parts of an invention (depending on where sterilization is further needed from the neutralization system/UV light system per para. 0054,0163 of Linden et al.) involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Applicant argued that with regard to the rejection of claim 7, there is no disclosure of a PLC and the word sensor is completely absent from Linden's disclosure. Since the limitations of the claim are not taught by the prior art, withdrawal of the rejection is respectfully requested.

	Clearly, both para. 0093,0163 of Linden used the word “sensors”. In addition, para. 0092 discusses pH, temperature, etc. parameters, thus, these are factors or parameters being monitored by sensors. Furthermore, para. 0093 stated that a computer with hardware and/or software is being used, thus, this is a PLC. 
Applicant argued that with regard to the rejection of claim 8, the word sensor is completely absent from Linden's disclosure, so every element recited in claim 8 is also absent. Since the limitations of the claim are not taught by the prior art, withdrawal of the rejection is respectfully requested.

 	Clearly, both para. 0093,0163 of Linden used the word “sensors”. In addition, para. 0092 discusses pH, temperature, etc. parameters, thus, these are factors or parameters being monitored by sensors. Furthermore, para. 0093 stated that a computer with hardware and/or software is being used, thus, this is a PLC.
Applicant argued that with regard to the rejection of claims 15-17, Lewis and Linden are non-analogous art as evidenced at least by their CPC classifications. Furthermore, there is no teaching in Linden to create a portable system as claimed. Such insight could only be gleamed from Applicant's disclosure using which is impermissible hindsight. Since there is no teaching or motivation to combine Linden and Lewis, withdrawal of the rejection is respectfully requested.

In response to applicant's argument that Lewis is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lewis was relied on for an agriculture system comprising a portable housing (para. 0106, the shipping container as shown) configured to contain and support the soil enrichment system (the agriculture system stored therein as shown in fig. 11), wherein the portable housing comprises inner surfaces. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a portable housing with inner surfaces as taught by Lewis to contain the system of Linden et al. in order to provide portability for the system for ease of transport. Both Linden et al. and Lewis pertain to some sort of agriculture system, thus, they are analogous. In addition, the reliance on Lewis is about carrying an agriculture system on a portable unit or housing, which is extremely well known in any art for portability purposes, since known work in one field of endeavor may prompt variations of it for use in either the same field .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As explained in the above, portable system is extremely well known in any art, thus, reliance on Lewis (who teach in the same agriculture art as Linden) for mounting an agriculture system on a portable housing is not hindsighting because it is known in the art. One of ordinary skill in the art would place the system of Linden on a portable housing as taught by Lewis in order to provide portability for the system for ease of transport.
Applicant stated that Applicant has submitted a request for an interview with the response to this Non-Final Office Action to further discuss ways of placing the Application in condition for allowance. If Examiner finds the above persuasive, and all claims are allowed, this request can be disregarded.

The examiner has granted an interview on 2/4/2021 as stated in the interview summary mailed 2/9/2021. As stated in the interview, the claimed limitation contained numerous functional recitation, thus, Linden devices can do the function as recited. Applicant amended the claims to change some of the functional recitation to positively reciting the function or action, which some of these did overcome the 102 rejection. For . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/           Primary Examiner, Art Unit 3643